ORDER

PER CURIAM.
Kenneth Vrons (“Vrons”) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Vrons claims (1) his trial counsel told him he could not testify at trial and (2) there was a reasonable possibility that his testimony would have changed the outcome of his case. The motion court, following an evidentiary hearing, denied Vrons’ motion alleging ineffective assistance of counsel.
Having reviewed the briefs of the parties and the record on appeal, we conclude that the motion court did not clearly err *555when it found that trial counsel was not ineffective. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App. E.D.2001). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment is affirmed pursuant to 84.16(b).